Citation Nr: 1817800	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.  

3.  Entitlement to service connection for radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to July 1965.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in September 2017.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Of note, the Veteran has filed an appeal at the RO concerning the initial rating assigned for a low back disability by a February 2013 rating decision.  The matter is contained in the VACOLS appeals tracking system as an active appeal at the RO. Action by the Board at this time may serve to delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.


REMAND

The record indicates that the Veteran was previously awarded disability benefits from the Social Security Administration (SSA).  See May 2013 SSA inquiry.  Records in the possession of the SSA could be supportive of the Veteran's claims.  Thus, further development to obtain those records is in order.  

Furthermore, the record indicates that there are outstanding VA treatment records that have not been associated with the record, though it appears some have been reviewed, notably those dated from October 1995 to February 2013.  These must be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all outstanding VA records, including any VA treatment records dated prior to February 21, 2013, and from October 16, 2014, to July 2, 2015.   

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




